 In the Matter ofFORD A.SMITH,BLANCHE F. ,SMITH,AND WILLIAMG. SHANKS,PARTNERS DOING BUSINESS AS SMITH CABINET MANUFAC}-TURINn"COMPANYand UNITEDBROTHERHOODOF CARPENTERS'&'JOINERS,LocAL No. 1699 (AFL)Case No. B-3036.-Decided October 23, 1941Jurisdiction:radio cabinet manufacturingindustry.Practice and Procedure:petition dismissedwhereunion has not made a suf-ficient showing of present representation of employees in the alleged appro-priate unit to raise a question concerning representation of employees in suchunit.Mr. Fae W. Patrick,of Indianapolis, Ind., for the Company.Mr. C. A. ShueyandMr. John Sands,of Indianapolis, Ind., for theUnion.Mr. Armin Uhler,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn July 21 'and September 4, 1941, respectively, United Brother-hood of Carpenters & Joiners, Local No. 1699 (AFL), herein called'the Union, filed a petition and an amended petition with the RegionalDirector for the Eleventh Region (Indianapolis, Indiana) allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Ford A. Smith, Blanche F. Smith, andWilliam' C. Shanks, Partners doing business as Smith Cabinet Man-ufacturing Company, Salem, Indiana, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of. the National Labor Relations Act, 49 Stat.449, herein called the Act.On September 10, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.36 N. L. R. B., No. 70.363 364DECISIONS OF NATIONAL LABORRELATIONS BOARDOn September 13, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to notice, a hearing was held on September 22,1941, at Salem, Indiana, before Arthur R. Donovan, the Trial Ex-..aminer duly designated by the Chief Trial Examiner.The Com-pany.was represented by counsel and the Union. by an official repre-sentative; both participated in.the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.No objectionsto the rulings of the Trial Examiner were made by any of the parties.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are hereby.affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSmith Cabinet Manufacturing Company is a partnership doingbusiness at Salem, Indiana, and is composed of Ford A. Smith, BlancheF. Smith, and William C. Shanks. The Company is engaged in themanufacture, sale, and distribution of radio cabinets and similararticles of wooden furniture.The Company operates a manufactur-ing plant at Salem, Indiana.Approximately 50 per cent of the rawmaterials purchased and the finished products sold by the Companymove in interstate commerce.'During the past 3 months the Companyhas had in its employ approximately 950 employees.The Companyadmits that it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONINVOLVEDUnited Brotherhood of Carpenters and Joiners, Local No.1699, isa labororganization affiliated with the American Federation 'of Labor,admitting to membership employees of the Company.-III. THE QUESTION CONCERNING REPRESENTATIONThe Union has instituted this proceeding for the purpose of havinga bargaining unit established, comprising all of the Company's pro-duction and maintenance employees, excluding supervisory and clerical,employees.An examination of the evidence upon which the Union'srepresentation claims rest leads us to conclude that no sufficient show-ing has been made of representation among the employees in the alleged1Itwas stipulated that the facts concerning the Company's business are as found intheTrialExaminer's Intermediate Report in Case No. C-1780, involving the partiesherein. SMITH CABINET MANUFACTURING COMPANY365appropriate unit.A statement prepared by the Regional Directorand introduced in evidence discloses the following : The Union sub-mitted 217 membership application cards, 6 of which are duplicates.Of the remaining 211 cards, 7 are dated in September 1939; 41 betweenMarch. and December 1940; 97 between March and August 1941; and53 "April, 194- through September, 194-"; and 13 are undated.All of the above 211 cards bear what appear to be genuine originalsignatures, but only 155 of these signatures correspond to names ofemployees on the Company's pay roll of July 19, 1941.This pay rollshows a total of 932 non-supervisory employees, approximately 875 ofwhom the Union alleged in its amended petition to be in the appropri-ate unit.Under these circumstances, we find that no question hasarisen concerning the representation of employees of the Company.We shall order that the petition be dismissed.2Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusION OF LAWNo question concerning the representation of employees of FordA. Smith, Blanche F. Smith,'and William C. Shanks, Partners doingbusiness as Smith Cabinet Manufacturing Company, in a unit whichis appropriate for the purposes of collective bargaining has arisenwithin the meaning of Section 9 (c) of the National Labor RelationsAct.ORDERUpon the basis of the above findings of fact and conclusion of law,the National Labor Relations Board hereby orders that the petitionfor investigation and certification of representatives of employees ofFord A. Smith, Blanche F. Smith, and William C. Shanks, Partnersdoing business as Smith Cabinet Manufacturing Company, filed byUnited Brotherhood of Carpenters & Joiners, Local No. 1699 (AFL),be, and it hereby is, dismissed..MR. GERARDD. REILLY took no part'in the consideration of the aboveDecisionand Order.2MatterofWestern Union Telegraph CompanyandCommercial Telegraphers Union,Local48,A. F.L., 31 N. L. R. B., No. 106;Matter of Montgomery Ward d CompanyandOfficeEmployees Union No. 16821, affiliated with the American Federation of Labor,31N. L. R. B.,No. 153.